

115 HR 2826 IH: Refugee Program Integrity Restoration Act of 2017
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2826IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Labrador (for himself, Mr. Goodlatte, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for an annual adjustment of the number of admissible refugees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Refugee Program Integrity Restoration Act of 2017. 2.Annual adjustment of the number of admissible refugees (a)In generalSection 207(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1157(a)(2)) is amended by striking all that follows after shall be and inserting the following: 50,000. The President may, after appropriate consultation, submit a recommendation to Congress for the revision of such number not later than 6 months prior to the beginning of such fiscal year, setting forth the justification for such revision due to humanitarian concerns or that such revision is otherwise in the national interest..
 (b)In cases of emergenciesSection 207(b) of the Immigration and Nationality Act (8 U.S.C. 1157(b)) is amended— (1)by striking the President may fix a number of refugees and inserting the following: the President may submit to Congress a recommended number of refugees; and
 (2)by striking all that follows after to the emergency refugee situation the second place it appears and inserting a period. 3.Termination of refugee statusSection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)), as amended by this Act, is further amended—
 (1)in paragraph (4)— (A)by striking may each place it appears and inserting shall;
 (B)by inserting after determines the following: —; (C)by striking that the alien was not and inserting the following:
					
 (A)that the alien was not; (D)by striking the period at the end and inserting ; or; and
 (E)by adding at the end the following:  (B)that the alien, who applied for such status because of persecution or a well-founded fear of persecution in the country from which they sought refuge on account of race, religion, nationality, membership in a particular social group, or political opinion, returned to such country absent changed conditions therein.; and
 (2)by inserting after paragraph (4) the following:  (5)Each fiscal year, the Secretary shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that includes the number of terminations of status under paragraph (4), disaggregated by whether the termination occurred pursuant to subparagraph (A) or (B) of such paragraph..
 4.Priority consideration for certain applicants for refugee statusSection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)), as amended by this Act, is further is amended—
 (1)by adding at the end the following:  (6)When processing refugee applications from individuals seeking refuge from a country listed as a Country of Particular Concern in the annual report of the Commission on International Religious Freedom under section 203 of the International Religious Freedom Act of 1998 for the year prior to the current year, the Secretary of Homeland Security shall grant priority consideration to such applicants whose claims are based on persecution or a well-founded fear of persecution based on religion by reason of those applicants being practitioners of a minority religion in the country from which they sought refuge.;
 (2)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and (3)in subsection (c)(1), by striking Attorney General’s and inserting Secretary of Homeland Security’s.
 5.Limitation of waiver authority on admission of refugeesSection 207(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(3)) is amended by striking any other provision of such section (other than paragraph (2)(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)) and inserting paragraph (1) of section 212(a).
 6.Recurrent security monitoringSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended by adding at the end the following:
			
 (g)Background security checksThe Secretary may conduct recurrent background security checks of an admitted refugee until such date as the refugee adjusts status under section 209..
 7.Adjustment of status of refugeesSection 209(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1159(a)(1)) is amended— (1)in subparagraph (B), by striking for at least one year and inserting for 3 years; and
 (2)by striking shall, at the end of such year period and inserting shall, at the end of such period. 8.Limitation of waiver authority on adjustment of status of refugees (a)Grounds for inadmissibilitySection 209(c) of the Immigration and Nationality Act (8 U.S.C. 1159(c)) is amended by striking any other provision of such section (other than paragraph (2)(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)) and inserting paragraph (1) of section 212(a).
 (b)Grounds of deportability; in-Person interview required; required reexamination for admissionSection 209 of the Immigration and Nationality Act (8 U.S.C. 1159) is amended by adding at the end the following:
				
 (d)Coordination with section 237An alien may not adjust status under this section if the alien is deportable under section 237, except that section 237(a)(5) shall not apply for purposes of this subsection.
 (e)In-Person interview requirementsAn alien may not adjust status under this section unless, at the time of application for adjustment, the alien establishes by clear and convincing evidence during an in-person interview with the Secretary of Homeland Security that the alien continues to meet the requirements of section 101(a)(42).
 (f)Required reexamination for admissionAn alien who is admitted as a refugee who is denied admission under subsection (a)(1) shall, beginning on the date that is 5 years after such denial, and every 5 years thereafter, if that alien retains status as a refugee, return or be returned to the custody of the Department of Homeland Security for inspection and examination for admission to the United States as an immigrant in accordance with the provisions of sections 235, 240, and 241..
 9.Limitation on resettlementSection 412 of the Immigration and Nationality Act (8 U.S.C. 1522) is amended by adding at the end the following:
			
 (g)Limitation on resettlementNotwithstanding any other provision of this section, for a fiscal year, the resettlement of any refugee may not be provided for—
 (1)in any State in which the Governor of that State or the State legislature have taken any action formally disapproving of resettlement in that State; or
 (2)in any locality where the chief executive of that locality’s government, or the local legislature, has taken any action formally disapproving of resettlement in that locality..
 10.Benefit Fraud AssessmentNot later than 540 days after the date of the enactment of this Act, the Fraud Detection and National Security Directorate of U.S. Citizenship and Immigration Services shall—
 (1)complete a study on the processing of refugees by officers and employees of the U.S. Citizenship and Immigration Services including an identification of the most common ways in which fraud occurs in such processing and recommendations for the prevention of fraud in such processing; and
 (2)submit a report on such study to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate.
 11.Document fraud detection programNot later than 2 years after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a program for detecting the use of fraudulent documents in applications for admission as a refugee, including—
 (1)placement of Fraud Detection and National Security officials who are under the direction of the Fraud Detection and National Security Directorate of U.S. Citizenship and Immigration Services at initial refugee screening in conjunction with the resettlement agency and with the authority to hold a refugee application in abeyance until any fraud or national security concerns are resolved; and
 (2)creation of a searchable database of scanned and categorized documents proffered by applicants at initial refugee screening to allow for discovery of fraud trends and random translation verification within such documents.
			12.Recording of Interviews to Protect Refugees and Prevent Fraud
 (a)In generalThe Secretary of Homeland Security shall use digital recording technology to record each interview of an alien applying for admission as a refugee under section 207 of the Immigration and Nationality Act by an officer or employee of the U.S. Citizenship and Immigration Services.
 (b)Auditing of translationsThe Secretary shall randomly select a number of interviews conducted, with the assistance of an interpreter, during each refugee circuit ride, equal to 20 percent of the total number of interviews conducted with the assistance of an interpreter during such circuit ride and review each such selected interview in order to determine whether any interpreter who participated in the interview incorrectly interpreted any portion of the interview (other than a de minimis error in translation). Such reviews shall take place prior to approval or denial of any application for admission as a refugee submitted at that location.
 (c)In cases of mistranslationsIf the Secretary determines that the interpreter incorrectly interpreted any portion of the interview (other than a de minimis error in translation)—
 (1)the interpreter shall be barred from subsequently serving as an interpreter for immigration purposes; and
 (2)no action shall be taken regarding the application until the applicant has been reinterviewed. 13.Limitation on qualification as a refugeeSection 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) is amended by inserting For purposes of this paragraph, a person may not be considered a refugee solely or in part because the person is displaced due to, or is fleeing from, violence in the country of such person's nationality or, in the case of a person having no nationality, the country in which such person last habitually resided, if that violence is not specifically directed at the person, or, if it is directed specifically at the person, it is not directed at the person on account of that person’s race, religion, nationality, membership in a particular social group, or political opinion. before The term refugee does not include.
 14.Security requirements for refugeesPrior to admitting to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) an alien, the Secretary of Homeland Security shall ensure that the alien does not pose a threat to the national security of the United States based on a background check that the Secretary conducts, which includes a review of the alien’s publicly available interactions on and posting of material to the Internet (including social media services).
 15.Implementation of GAO recommendationsNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Homeland Security each shall implement the recommendations applicable to their respective department set out in the Government Accountability Office reports entitled State and Its Partners Have Implemented Several Antifraud Measures but Could Further Reduce the Risk of Staff Fraud (GAO–17–446SU) and Actions Needed by State Department and DHS to Further Strengthen Applicant Screening Process and Assess Fraud Risks (GAO–17–444SU).
 16.GAO report on U.S. Refugee Admissions ProgramNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review and report to Congress on the following:
 (1)The security of the U.S. Refugee Admissions Program, including an examination of— (A)how the U.S. Government conducts security screening and background checks, including the agencies or U.S. Government partners involved and the systems and databases used;
 (B)how the U.S. Government determines whether applicants are eligible for refugee resettlement and admissible to the United States; and
 (C)the number of individuals who were admitted into the United States as refugees and subsequently convicted as a result of a terrorism-related investigation by the U.S. Government since fiscal year 2006.
 (2)Federally funded benefit programs for which aliens admitted into the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) are eligible, as well as what is known about their participation in these programs.
			